Citation Nr: 0519870	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  98-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1944 to December 1945.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  
Specifically, in November 1997 and May 1998 rating actions, 
the RO denied service connection for the cause of the 
veteran's death.  

Following receipt of notification of those decisions, the 
appellant perfected a timely appeal with respect to the 
denial of her claim.  In July 2003, the Board remanded the 
appellant's claim to the RO for due process requirements 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  After completing the requested development and 
continuing to deny the cause of death issue, the RO (via the 
Appeals Management Center (AMC)), in April 2004, returned the 
case to the Board for final appellate review.  

In August 2004, the Board asked a VA cardiologist to review 
the veteran's claims folder and to respond to specific 
questions regarding the factors which contributed to the 
veteran's death.  After receiving this medical opinion in 
October 2004 and an addendum in December 2004, and giving the 
appellant an opportunity to review the additional information 
and to submit any further argument or evidence, the Board is 
now ready to render a final decision on the issue on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The certificate of death indicates that the veteran died 
on March [redacted], 1997 at the age of 75 years as a result of 
cardiopulmonary arrest which was caused by congestive heart 
failure, arrhythmia, and an electrolyte imbalance.  
Post-traumatic stress disorder (PTSD) was listed as a 
significant condition but was not found to have contributed 
to the veteran's demise or to any of the causes of his death.  

3.  At the time of the veteran's death, service connection 
had been established for following disabilities:  PTSD (100% 
from September 1994), otitis media (0% from April 1946), and 
defective hearing (0% from April 1946).  

4.  A cardiovascular disorder was not present in service or 
within the first post service year and has not been shown to 
be related to the veteran's active military duty.  

5.  The veteran's service-connected PTSD, otitis media, and 
defective hearing did not cause, or contribute to, his death.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred or aggravated 
in service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

By a letter dated in August 2003 in the present case, VA 
notified the appellant that it would make reasonable efforts 
to help her obtain necessary evidence with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death but that she must provide enough 
information so that the agency could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the appellant of her opportunity to submit 
"additional information and evidence," and "any additional 
information that will help substantiate . . . [her] claim."  
Thus, she may be considered advised to submit all pertinent 
evidence in her possession.  

Additionally, the November 1997 and May 1998 rating 
decisions, the statement of the case (SOC) issued in June 
1998, and the supplemental statements of the case (SSOCs) 
furnished in April 1999, July 1999, December 2000, and 
February 2004 notified the appellant of the relevant criteria 
and evidence necessary to substantiate her claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini II, 18 Vet. App. at 120-21 
(2004).  Once that goal has been achieved--irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication--the essential purposes of 
the VCAA have been satisfied.  In the present case, the Board 
finds that, because each of the four content requirements of 
a VCAA notice has been met, any error in not providing a 
single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004) and Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  In this regard, the Board 
notes that, in the current appeal, the appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was first adjudicated in November 1997.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the appellant in 2003 was not given prior to the 
first adjudication of the claim, the content of the notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the appellant in February 2004.  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of post-service treatment 
adequately identified by the appellant.  (In this regard, the 
Board notes that the appellant failed to respond to the 
August 2003 letter requesting additional information and 
evidence from her.)  All available records adequately cited 
by the appellant have been procured and associated with the 
claims folder.  Further, multiple opinions from VA physicians 
who have reviewed the veteran's claims folder have been 
obtained during the current appeal.  

In addition, following receipt of the October 2004 and 
December 2004 opinions from a VA cardiologist who had had the 
opportunity to review the veteran's claims folder, the Board 
did not remand the cause of death issue to the RO for 
consideration of such additional evidence in the first 
instance.  In June 2005, the appellant stated that she had no 
further argument and/or evidence to submit.  Also at that 
time, the appellant requested that the Board proceed with the 
adjudication of her appeal without remanding the case to the 
RO for review of the new evidence.  As such, the Board 
concludes that a remand of the cause of death issue to the RO 
for consideration of the October 2004 and December 2004 
medical opinions in the first instance is not necessary.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the appellant's claim for service connection for the cause of 
the veteran's death.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2004).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2004).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2004).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2004).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2004).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such a disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The certificate of death in the present case indicates that 
the veteran died on March [redacted], 1997 at the age of 75 years as 
a result of cardiopulmonary arrest which was caused by 
congestive heart failure, arrhythmia, and an electrolyte 
imbalance.  The physician who completed the death certificate 
listed PTSD as a significant condition but declined to 
stipulate that this disability contributed to the veteran's 
demise or to any of the causes of his death.  

Further review of the claims folder indicates that, at the 
time of the veteran's death, service connection had been 
established for following disabilities:  PTSD (100% from 
September 1994), otitis media (0% from April 1946), and 
defective hearing (0% from April 1946).  Throughout the 
current appeal, the appellant has asserted that the veteran's 
service-connected PTSD caused the heart ailments which 
ultimately led to his death.  See, e.g., June 2001 hearing 
transcript (T.) at 2-13.  

In support of this contention, the appellant has submitted 
multiple letters from the veteran's private physician who 
associates the veteran's service-connected PTSD with the 
cardiac factors that contributed to his death.  Initially, in 
an October 1989 letter, this doctor expressed his opinion 
that the veteran's "mental stress and perhaps chronic mental 
depression is playing a significant role in . . . [his] chest 
pains and cardiac manifestations."  In a February 1992 
letter, this physician concluded that the veteran's 
increasing stress and significant degree of nightmares "seem 
. . . to be increasing his heart problems with more chest 
pain and more cardiac arrhythmia" and that "this may have 
[been a] significant contributing factor . . . worsening the 
. . . [veteran's] general condition."  In an October 1993 
letter, this doctor reiterated his opinion that the veteran's 
"significant mental stress and chronic mental depression . . 
. is playing a significant role in the form of clinical 
manifestations of chest pains" and that "[c]ardiac 
arrhythmia could possibly also be related to mental stress."  
In an August 1994 letter, the physician repeated the opinions 
that he had expressed in the October 1993 document.  Also, in 
a January 1998 letter, this doctor stated that "[i]t is 
believed that the mental stress played a significant role in 
. . . [the veteran's] deteriorating cardiac condition and 
subsequent death."  In a June 1998 letter, the physician 
specifically stated that "stress related problems can 
contribute significantly to the worsening of the heart 
condition" and that "[i]t is . . . [his] opinion that the 
post traumatic stress syndrome did contribute significantly 
to the deterioration of the . . . [veteran's] primary 
cardiomyopathy and left ventricular dysfunction leading to 
his demise."  In a June 1999 letter, the doctor further 
stated that "[i]t is believed that mental stress played a 
significant role . . . [in the veteran's] deteriorating 
cardiac condition."  

Significantly, however, in none of these letters did the 
private physician specifically state that he had had the 
opportunity to review the service, and post-service, medical 
records contained in the veteran's claims folder.  In fact, 
in the initial letter dated in October 1989, the doctor 
stated that he had only treated the veteran for the past 
several years.  Even though in the subsequent letter dated in 
June 1999 the physician noted that he had treated the veteran 
"for 20 to 25 years," the doctor had clearly not rendered 
medical care to the veteran until almost 30 years after the 
veteran's separation from active military duty.  

Moreover, the claims folder contains competent evidence 
specifically demonstrating that the veteran's 
service-connected PTSD did not lead to the cardiovascular 
factors that resulted in his demise.  In this regard, the 
Board notes that, in April 1998, a VA examiner who had 
reviewed the veteran's claims folder noted the veteran's 
pertinent medical history and then concluded that the PTSD 
was "not the approximate cause of the development of the 
veteran's primary cardiomyopathy" and that "[t]he direct 
cause of death . . . [was] cardiomyopathy."  In a subsequent 
statement dated in September 2000, this physician noted that 
the veteran's long-standing history of "mental stress did 
not contribute to [the] develop[ment of] idiopathic 
cardiomyopathy or arrhythmia or idiopathic cardiomyopathy."  

Furthermore, in 2004, another VA physician, a cardiologist, 
reviewed the veteran's claims folder.  In an opinion dated in 
October 2004 and an addendum dated approximately two months 
later in December 2004 (which clarified a contradiction from 
his earlier opinion), this doctor noted that the veteran had 
had congestive heart failure due to long-standing idiopathic 
cardiomyopathy with at least moderate left ventricular 
systolic dysfunction, atrial enlargement, and bi-ventricular 
failure.  In addition, the veteran had had several 
arrhythmias, including frequent ventricular ectopic beats, 
bradycardia, atrial fibrillation, and non-sustained 
ventricular tachycardia, as well as a well-documented history 
of PTSD.  

The cardiologist acknowledged that "[m]ental or emotional 
stress and PTSD may occasionally precipitate or exacerbate 
arrhythmias."  However, this specialist also explained that 
the veteran "had an obvious underlying substrate or 
idiopathic cardiomyopathy, which is not related to PTSD."  
In addition, the cardiologist further noted that the 
veteran's "cardiomyopathy probably explained the increased 
propensity for arrhythmias that in turn can then worsen the 
underlying cardiomyopathy thus setting up a vicious cycle."  
For these reasons, the medical specialist concluded that "it 
is less likely that the veteran's service-connected PTSD was 
the immediate or underlying cause of his death" and that 
"it is less likely that the veteran's service-connected PTSD 
had any significant role to play or lent assistance in the 
production of his death."  

As previously noted, the VA physician who rendered the 
opinions in April 1998 and September 2000 as well as the VA 
cardiologist who provided medical conclusions in October and 
December 2004 both had had the opportunity to review the 
medical evidence contained in the veteran's claims folder.  
These doctors, therefore, had the opportunity to consider the 
veteran's pertinent medical records since his active military 
duty.  The veteran's private physician, who had rendered 
multiple opinions between 1989 and 1999, does not appear to 
have had that opportunity.  At most, this private doctor had 
only rendered medical care to the veteran beginning almost 
30 years after his separation from active military duty.  
Consequently, the Board finds that the opinions rendered by 
the VA physician in April 1998 and September 2000 and by the 
VA cardiologist in October and December 2004 are more 
probative because they were based upon a review of the 
veteran's complete medical records.  

In addition, the claims folder contains no competent evidence 
associating the cardiovascular disorders (including the 
cardiopulmonary arrest, congestive heart failure, arrhythmia, 
and electrolyte imbalance), which caused the veteran's death, 
with his military service.  In this regard, the Board notes 
that service medical records are essentially negative for 
complaints of, treatment for, or findings of a cardiovascular 
disorder.  At the September 1944 enlistment examination, the 
veteran reported that, during the prior summer, he had had a 
blood pressure reading of "180."  The military physician 
concluded that this condition was not considered to be 
disabling.  The veteran's blood pressure at the time of the 
enlistment examination was determined to be 150/90.  In the 
report of the December 1945 separation examination, the 
examiner noted that the veteran had experienced kidney 
trouble in September 1944 which was "believed to be caused 
by sleeping on damp ground."  This discharge evaluation 
demonstrated a blood pressure reading of 126/86 as well as 
normal cardiovascular and genitourinary (kidney) systems.  

The first post-service evidence of a cardiovascular disorder 
is dated in March 1985, when, at a VA outpatient treatment 
session, the veteran was treated for arteriosclerotic heart 
disease and arrhythmia.  Thereafter, between July and August 
1985, the veteran was hospitalized at a VA medical facility 
for approximately two weeks for treatment for an anxiety 
disorder and cardiac dysrhythmia.  Tests completed during the 
hospitalization included an ultrasound of carotid arteries as 
well as a 24-hour Holter monitor. Subsequent VA and private 
medical records reflect treatment for, and evaluation of, 
cardiac dysrhythmia, arteriosclerotic heart disease, coronary 
artery disease, exogenous obesity, cardiomyopathy, 
cardiomegaly, arrhythmia, atrial fibrillation, a left bundle 
branch block, chronic congestive heart failure, and unstable 
angina until the veteran's death in March 1997.  

Importantly, the claims folder contains no medical opinions 
associating the cardiovascular factors which led to the 
veteran's death with his active military duty.  Further, as 
the Board has discussed in this decision, the first evidence 
of a diagnosis of a cardiovascular disorder is dated in March 
1985, when, at a VA outpatient treatment session, the veteran 
was treated for arteriosclerotic heart disease and 
arrhythmia.  These pertinent diagnoses occurred almost 
40 years after the veteran's retirement from active military 
duty.  As such, the Board concludes that the cardiovascular 
disorders which contributed to the veteran's death (which 
included, in particular, cardiopulmonary arrest, congestive 
heart failure, arrhythmia, and electrolyte imbalance) were 
not associated with his service (on a direct or presumptive 
basis).  

The Board concludes, therefore, that a disability incurred in 
service did not cause the veteran's demise.  Consequently, 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  See, 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


